MEMORANDUM **
Carmen P. Limón and her son, Adolfo Limón Gonzalez, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, see Ordonez v. INS, 345 F.3d 777, 782 (9th Cir.2003), and we deny the petition for review.
The BIA did not abuse its discretion in denying petitioners’ motion to reopen where petitioners’ evidence did not establish prima facie eligibility for asylum or withholding of removal. See id. at 785 (to establish a prima facie ease, the evidence must reveal a reasonable likelihood that the statutory requirements for relief have been satisfied); Maroufi v. INS, 772 F.2d 597, 599 (9th Cir.1985) (no prima facie case established where “affidavit and application for asylum consisted solely of eonclusory and speculative inferences drawn from generalized events”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.